Name: Commission Regulation (EEC) No 1976/89 of 3 July 1989 re-establishing the levying of customs duties on footwear with outer soles and uppers of rubber or of plastics falling within CN codes 6401 and 6402 originating in the Philippines to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 7. 89 Official Journal of the European Communities No L 189/9 COMMISSION REGULATION (EEC) No 1976/89 of 3 July 1989 re-establishing the levying of customs duties on footwear with outer soles and uppers of rubber or of plastics falling within CN codes 6401 and 6402 originating in the Philippines to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Articles 1 and 1 2 of Regulation (EEC) No 4257/88 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I within the framework of the preferential tariff ceiling fixed in column 7 of Annex I ; Whereas, as provided for in Article 13 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of footwear with outer soles and uppers of rubber or of plastics falling within CN codes 6401 and 6402 the individual ceiling was fixed at ECU 1 100 000 ; whereas, on 18 May 1989, imports of these products into the Community originating in the Philippines reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against the Philippines, HAS ADOPTED THIS REGULATION : Article 1 As from 7 July 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in the Philippines : Order No CN code Description 10.0660 6401 6402 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes Other footwear with outer soles and uppers of rubber or plastics Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission V ) OJ No L 375, 31 . 12. 1988, p. 1 .